 



Exhibit 10.2

         
 
      4 Christopher Columbus Avenue
 
      Danbury, CT 06810-7352
 
      (203) 797-8005
(MULVANEY PROPERTIES LOGO) [y37613y3761301.gif]
  Mulvaney
PROPERTIES   Fax:(203)794-1786
www.mulvaneyproperties.com  

July 23, 2007
Biodel, Inc.
Attn: Dr. Sol Steiner
6 Christopher Columbus Avenue
Danbury, CT 06810

Re:    Lease at 6 Christopher Columbus Avenue, Danbury, CT

Dear Sol:
This is to confirm that with 90 days’ notice, Mulvaney Properties, LLC will
release Biodel, Inc. of all its obligations with regard to the lease agreement
for the above-referenced property. The existing lease term is February 1, 2007
to January 31, 2010.
Sincerely,
MULVANEY PROPERTIES, LLC

         
/s/ George Mulvaney
       
 
       
George Mulvaney
       
Managing Member
       

/jb

 